United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10213
                         Summary Calendar



BARNEY JOE DONALSON, JR.,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CV-143
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Barney Joe Donalson, Jr., a/k/a Damon Downs, Texas prisoner

# 423754, has received permission to appeal the district court’s

imposition of sanctions against him.   To the extent that he

challenges the dismissal as frivolous of his 28 U.S.C. § 2241

petition, he has not received permission to do this and we will

not consider these claims.

     Donalson asserts that the district court erred in ordering

him to pay $100 because he has been deprived of the ability to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10213
                                -2-

use his prison funds.   He has not established that the district

court abused its discretion in imposing such a sanction.

See Crowe v. Smith, 151 F.3d 217, 226 (5th Cir. 1998).

     Donalson also challenges the district court’s injunction

barring him from filing a lawsuit, civil action, or habeas corpus

petition in the Northern District of Texas or in any other court

where the case could be removed or transferred to the Northern

District of Texas.   “[T]he imposition of sanctions must not

result in total, or even significant, preclusion of access to the

courts.”   Thomas v. Capital Sec. Services, Inc., 836 F.2d 866,

882 n.23 (5th Cir. 1988)(en banc).   We have found no authority

approving a blanket prohibition on all filings in the district

court.

     Rather than remanding the case for modification of the

sanctions order, however, acting under our general supervisory

power, we MODIFY the sanctions imposed by the district court and

ORDER that: Donalson is barred from filing in the Northern

District of Texas any document that attempts to challenge the

commencement day of his federal sentence vis à vis his potential

release from state custody on mandatory supervision.   This

provision augments the earlier sanction requiring Donalson to

obtain permission to file any initial pleading in the district

courts subject to this court’s jurisdiction.   See In re Downs,

No. 95-50282 (5th Cir. June 27, 1995)(unpublished).

     The sanctions imposed are therefore AFFIRMED as MODIFIED.